Stern-, J.,
concurring. In the instant case, the majority ably points out the basic legal deficiencies of the Eastlake charter provision. The broader issues raised by this action also, I believe, require comment.
Almost half a century ago, in the landmark case of Euclid v. Ambler Realty Co. (1926), 272 U. S. 365, the United States Supreme Court affirmed the validity of a community zoning ordinance which restricted the use of private land, and the court recognized that such restrictions were necessary to the welfare of complex urban com*199munities. As Mr. Justice Sutherland stated: “* * * Regulations, the wisdom, necessity and validity of which, as applied to existing conditions, are so apparent that they are now uniformly sustained, a century ago, or even a half century ago, probably would have been rejected as arbitrary and oppressive.” 272 U. S., at 387. In that case, the village of Euclid, by its zoning ordinance, restricted industrial development to nonresidential areas, and the court approved, stating: “If it be a proper exercise of the police power to relegate industrial establishments to localities separated from residential sections, it is not easy to find a sufficient reason for denying the power because the effect of its exercise is to divert an industrial flow from the course it would follow, to the injury of the residential public if left alone, to another course where such injury will be obviated. It is not meant by this, however, to exclude the possibility of cases where the general public interest would so far outweigh the interest of the municipality that the municipality toould not be allowed to stand in the way.” (Emphasis added. ) 272 U. S., at 389, 390.
Present-day conditions raise new issues also requiring the weighing of the general public interest against the interests of a municipality.
There can be little doubt of the true purpose of East-lake’s charter provision — it is to obstruct change in land use, by rendering such change so burdensome as to be prohibitive. The charter provision was apparently adopted specifically, to prevent multi-family housing, and indeed was adopted while Forest City’s application for rezoning to permit a multi-family housing project was pending before the City Panning Commission and City Council. The restrictive purpose of the provision is crudely apparent on its face. Any zoning change, regardless of how minor, and regardless of its approval by the Planning Commission and the City Council, must be approved by a city-wide referendum. The proposed change must receive, rather than a simple majority, at least a 55 percent affirmative vote. Finally, the owner of the property affected is required to pay the cost of the election, although the provision gives *200no hint as to exactly which costs would be billed to a property owner.
There is no subtlety to this; it is simply an attempt to render change difficult and expensive under the guise of popular democracy.
Even stripped of its harsher provisions the charter provision poses serious problems. A mandatory, city-wide referendum which applies to any zoning change must, of necessity, submit decisions that affect one person’s use of his property to thousands of voters with no interest whatever in that property. We need only imagine the adoption of this same provision in a city such as Cleveland. By such a provision, rezoning for a corner gasoline station would require the approval of hundreds of thousands of voters, most of them living miles away, and few of them with the slightest interest in the matter. This would be government by caprice, and would seriously dilute the right of private ownership of property. The law recognizes that the use a person makes of his property must inevitably affect his neighbors and, in some cases, the surrounding community. These real interests are entitled to be balanced against the rights of a property owner; but a law which requires a property owner, who proposes a wholly benign use of his property, to obtain the assent of thousands of persons with no such interest, goes beyond any reasonable public purpose.
Zoning provisions such as that in Eastlake’s charter have a single motive, and that is to exclude, to build walls against the ills, poverty, racial strife, and the people themselves, of our urban a,reas. The struggles of our suburbs to build such walls can be seen in cases throughout the county. See, Note, Removing the Bar to Exclusionary Zoning to a Decent Home, 32 Ohio St. L. J. 373; Concord Township Appeal (1970), 439 Pa. 466, 268 A. 2d 765. Cf. Matter of Golden v. Planning Bd. of Ramapo (1972), 30 N. Y. 2d 359, 285 N. E. 2d 291. In the suburbs surrounding the city of Cleveland, the requirement of mandatory referendums for approval of zoning changes has been adopted by over a dozen communities; some of these communities have *201provisions which specifically apply to any zoning change to permit multi-family or low-income housing. The inevitable effect of such provisions is to perpetuate the de facto divisions in our society between black and white, rich and poor. As one commission report has pointed out: “The people of the slums are the symptoms of the urban problem, not the cause. They are virtually imprisoned in slums by the white suburban noose around the inner city, a noose that says ‘Negroes and. poor people not wanted.’ ” National Commission on Urban Problems, Building the American City, 1 (1968). The exercise of the police power through zoning cannot be permitted where its sole purpose is to tighten that noose.
Zoning, and other forms of urban planning, are even more fundamental and necessary today than they were nearly fifty years ago when Euclid v. Ambler Realty Co. was decided, for our cities are far more populous and our problems far more complex. Certainly there is no simple solution to the problem of planning a community’s development so that it be healthy, well-balanced, and just. * * [Z]oning is a complex and important function of the state. It may indeed be the most essential function performed by local government, for it is one of the primary means by which we protect that sometimes difficult to define concept of quality of life.” Belle Terre v. Boraas (1974), 416 U. S. 1, 13 (Marshall, J., dissenting).
The importance of zoning makes imperative the prevention of its abuse or of its application to systematically perpetuate inequity.
I can perceive no proper public purpose which would justify the burdensome nature of the Eastlake charter provision, or would suggest that it represents planning for the community’s needs rather than simple resistance to change and exclusion of persons of low and middle income. Accordingly, I agree with the majority that the charter provision involved herein is invalid, and concur in the opinion and judgment.
O’Neill, C. J., Herbert and W. BbowN, JJ., concur in the foregoing concurring opinion.